Peters, C. J.
Two sets of claims and two cases are here presented together. In one case, Ouelette v. Pluff, the following facts are agreed upon: One Boothby, being the owner of a tract of land, contracted with Pluff to take the growth from it, the growth consisting of both hard and soft wood fitted for cord-wood only, and some short pine fitted for bolts from which shooks or heading could be manufactured. The plaintiff was hired by Pluff to help clear the tract, and he cut and piled 47 3-4 cords and piled the same in 41 piles, under an agreement that he should be paid for his labor at the rate of seventy-five cents per cord for all that he should cut and pile, no part of which payment has he ever received. He sues Pluff and seeks in the ordinary process to establish a judgment of lien against the property for his wages. The owner contends that no lien for the laborer’s wages attaches against the common property, that is against the wood and the logs together, for the reason that the lien for cutting cord-wood and *175that for cutting logs are two distinct and independent liens, granted at different times by separate enactments of the legislature.
The argument is that the owner has the privilege of redeeming the product cut under one lien without redeeming that cut under the other. If that be so, the purpose can be effectuated without any loss to the laborer by giving him separate judgments against the wood and lumber for the amounts respectively due on each. The kinds are easily separated and the case finds that the bolts and cord-wood are in separate piles. The idea of a double judgment, or a judgment in two parts, is sustained in the case of Oliver v. Woodman, 66 Maine, 54, where a judgment was allowed against different lots of logs separately according to different' ownership. And the court there says: “ The plaintiff’s claim for services rendered upon the logs by contract with Woodman is entire and has been rightfully brought as such. But it does not follow that the judgment in rem must be against all the logs jointly. On the contrary, it must be apportioned upon the logs of the several owners according to their respective interests. This will do exact justice to all parties as in cases of salvage.” The court in the same casé further says: “Woodman having been defaulted, the plaintiff will be entitled to judgment against him for $-379.05 and interest from the date of the writ, and a judgment in rem for that amount against all the logs, to be apportioned among the several parcels thereof according to the quantity of each owner, .... and costs to be apportioned in the same manner.” So in the case at bar, judgment, if need be, could be awarded against all the materials cut and removed from the soil, to be apportioned upon the wood and lumber according to the quantity of each kind upon which the plaintiff’s labor was expended.
But we are of opinion that, on the facts of this case, a single lien exists upon the wood and lumber taken together. The two liens became amalgamated, — became one. The circumstances require such a conclusion. The cuttings were at the same time, promiscuously on the same tract, at the same price, for the same party, and without any notice to the laborer of any unusual conditions. He could only see that he was engaged with others in *176clearing a tract of land, cutting down the growth as he came to it, presumably not even deciding whether a tree as he felled it would go into wood or into lumber, leaving that question for the owner or surveyor. There is nothing indicating any selection of trees to be cut, but the entire growth was taken as the work'proceeded. The contract with the laborer was simple and unqualified, that he was to go into the woods and cut down the growth as he came to it. One statute gives him a lien on pine, and another on cord-wood, and between the two he had a lien on all that was cut. As the owner made no distinction until the laborer’s services were received and enjoyed by him, he should not be permitted to make any now. The idea of any desire to redeem any lien upon one sort of the cuttings and not upon another is the merest suggestion; although there is really an opportunity for the owner to do so, if desirable, as shown before.
Suppose a lien be provided by the legislature for a laborer who is engaged in cutting pine timber, and a lien is afterwards given for labor in cutting spruce, and still afterwards another for labor in cutting cedar and hemlock. Are there in such a case three different and separate liens, or is there but a single lien for all the work done on all the varieties of lumber named? It would no doubt be regarded as an extension of the lien first granted, an enlargement of its application merely. So here, under the circumstances of this case, we think there is only one lien affecting this transaction, while the result might not be the same under different conditions and relations.
An in rem process like the present is really an equitable procedure, largely goverfied by equitable principles. In Shaw v. Young, 87 Maine, 271, Emery, J., says, speaking of in rem proceedings: “Courts will now construe them liberally to further their equity and efficacy when it is clear that the lien has been honestly earned, and the lien claimant is within the statute.” Lord Eldon said in a case: “ The difficulty must be overcome on this principle, that it is better to go as far as possible towards justice than to deny it altogether.” The facts of this case make a strong appeal in behalf of the laborer. This is only one case of quite a number *177in waiting, and for all the services of all the laborers not a cent has been received.
In the other case, (Lapointe et als. v. Pluff and property,) the same question arises as in the preceding case, and also an additional question. In this case there are three plaintiffs instead of one. The three were hired by Fluff to cut upon a specified portion of the lot in question, Pluff assigning the parcel of territory upon which they were to jointly operate, agreeing to give each of them seventy-five cents per cord for the work done by him, and the three of them cut, sawed and piled two hundred and twenty-four piles of wood and lumber in all. The plaintiffs worked separately, but piled their cuttings together. The defense contends that there were three contracts instead of one, the plaintiff’s contending there was but one. While the transaction has some features of a separate contract we think it may fairly be construed as a joint contract. To be sure, each was to be paid by Pluff for what he should do himself, but that would be a fair division of the proceeds of their labor even if the contract were a joint one. They jointly undertook a specified piece of work on a specified tract, piling their cuttings together undoubtedly under the direction of their employer. The plaintiffs had no means of identifying what was cut by each and put into the common piles, and the owner must either by design or acquiescence have known it to be so.
The employer Pluff cares nothing for his personal liability, for the case requires his default provided the property be not held. As to the property the process is no more or less than an equitable proceeding, and in equity there is no objection to joining homogeneous claims in one process. To construe the contract of the plaintiffs as a joint contract can work no wrong or injury to any party. It is our opinion that the plaintiffs are entitled to recover both against the person sued and the property attached.
By the agreement of submission the cases are to stand for trial.

Actions to stand for trial.